Citation Nr: 1602303	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  08-07 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent from February 1, 2007, and in excess of 60 percent from June 7, 2010, for status-post right thoracotomy, residual of lung cancer.

2.  Entitlement to a total disability evaluation due to individual unemployability prior to November 12, 2008.  

3.  Entitlement to a separate compensable disability evaluation for dysphagia secondary to status-post right thoracotomy, residual of lung cancer.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In February 2011 and August 2012, the Board remanded the appeal for further development.

At his request, the Veteran was scheduled for a Board hearing.  He subsequently cancelled his schedule July 2012 hearing.  See Third Party Correspondence (June 14, 2012).  There is no indication that the Veteran seeks to have a hearing date rescheduled or good cause for his cancellation of the prior hearing date.  Therefore, the hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.702 (2015).

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.  The record includes pulmonary function test (PFT) findings indicating Forced Expiratory Volume (FEV), Forced Vital Capacity (FVC), Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC), and Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)).

The issues of entitlement to a separate compensable disability evaluation for dysphagia secondary to status-post right thoracotomy, residual of lung cancer and entitlement to TDIU prior to July 13, 2007, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From February 1, 2007 to July 13, 2007, the Veteran's service-connected respiratory disorder is not manifested by PFT showing FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).

2.  From July 13, 2007 to June 7, 2010, service-connected status-post right thoracotomy, residual of lung cancer, has been manifested at worst by DLCO (SB) findings of 40- to 55 percent predicted; service-connected disability was not manifested by FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO-SB less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

3.  From June 7, 2010, service-connected status-post right thoracotomy, residual of lung cancer, has not been manifested by FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO-SB less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

4.  Prior to November 12, 2008, the Veteran was unable to work due to service connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent from February 1, 2007 to July 13, 2007 for status-post right thoracotomy, residual of lung cancer, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.96, Diagnostic Code 6819-6604 (2015).

2.  The criteria for a rating 60 percent, and no more, from July 13, 2007 to June 7, 2010 for status-post right thoracotomy, residual of lung cancer, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.96, Diagnostic Code 6819-6604 (2015).

3.  The criteria for a rating in excess of 60 percent from July 13, 2007 for status-post right thoracotomy, residual of lung cancer, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.96, Diagnostic Code 6819-6604 (2015).

4.  The criteria for assignment of a total disability evaluation due to individual unemployability resulting from service connected disability (TDIU) effective from July 13, 2007, are met.  38 C.F.R. §§ 3.340, 4.16(a) (2015); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.
The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  The record reflects that VA sent to the Veteran all required notice in a September 2006 letter, prior to the rating decision on appeal.  This claim arises from the Veteran's disagreement with the initial disability evaluation assigned following the grant of service connection.  In cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Notwithstanding, in accordance with Vasquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the RO provided a letter dated in July 2008 to the Veteran informing him of how VA determines disability rating and included the schedular criteria for his disability.

VA also met its duty to assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran to include records from the Social Security Administration (SSA).  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations.  The reports of examination described the respiratory disability in sufficient detail and included PFT results to ensure that the Board's evaluation of the claimed disability is a fully informed one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

Lastly, the Board has reviewed the record and finds substantial compliance with the requirements articulated in the Board's prior remand decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In accordance with the Board remand directives, the originating agency obtained outstanding medical evidence and VA examinations, which have been associated with the claims file.  It is noted that the Board on remand had requested specific PFT results for dates in March 2009, June 2010, and April 2011.  To the extent that those results were recorded, the originating agency has complied with the request for these findings.  It is noted that the Board incorrectly stated March 2009 rather than May 2009 in its earlier remand.  Also, an earlier Board remand sought April 2011 PFT results; however, a review of the record shows that a PFT was not conducted in connection with the April 2011 VA examination or otherwise; but rather the record clearly shows that June 2010 PFT results were used in connection with the VA examination dated in April 2011.  Therefore, to the extent feasible, the originating agency associated with the record the original PFT reports that included, if recorded, findings for the FVC, FEV1, FEV1/FVC, and DLCO (SB).  The originating agency subsequently considered all the evidence and readjudicated the claim on appeal.  Hence, the actions requested by the Board have been substantially met.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the claim.

II.  Claims for Increase

Service connection for status post right thoracotomy, residuals of lung cancer [Agent Orange/Respiratory Cancers] was established at the 100 percent disability level from March 29, 2006.  Following treatment, the disorder was rated on residuals at 30 percent from February 1, 2007 and at 60 percent from June 7, 2010.

The Veteran seeks evaluations in excess of 30 percent from February 1, 2007 and in excess of 60 percent from June 7, 2010 for his service-connected respiratory disability.  In 2007, he argued that a higher rating is warranted because his daily activities had totally changed since his surgery removing lower lobes of the right lung-noting that his breathing is limited; he cannot walk for long periods or upstairs without becoming out of breath; he experiences uncontrollable cough and sore throat with a sensation of a lump in his throat; and he has an inability to hold down food.  See Notice of Disagreement (May 31, 2007).

In 2008, the Veteran reported that his condition is worse, noting that "I am way out of breath all the time, and I have not energy to do anything."  See Correspondence (August 16, 2008).  In 2010, he argued higher evaluations were warranted because "My doctor has told me that my breathing has diminished tremendously."  See VA Form 21-4138 (July 2010).

The record shows that the Veteran has chronic obstructive pulmonary disease, a nonservice-connected disability.  Also, the record shows that the VA awarded the Veteran a total rating based on individual unemployability, effective from November 2, 2008.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's lung disability is rated pursuant to 38 C.F.R. § 4.97, Diagnostic Codes 6819-6604.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Under Diagnostic Code 6819, a rating of 100 percent shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  If there has been no local recurrence or metastasis, rate on residuals.

For residuals, under Diagnostic Code 6604, a 30 percent disability rating is assigned for FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted; a 60 percent disability rating is assigned for FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit); and a 100 percent disability rating is assigned for FEV-1 less than 40 percent of predicted value, or; the ratio of FEV-1/FVC less than 40 percent, or; DLCO-SB less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.

The above regulatory criteria, which took effect September 5, 1996, require the use of pulmonary function test (PFT) results produced after optimum therapy, such as post-bronchodilator.  61 Fed. Reg. at 46, 720 (Sept. 5, 1996).  Additionally, effective October 6, 2006, a new paragraph (d) was added to 38 C.F.R. § 4.96, titled "special provisions for the application of evaluation criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840- 6845."  That regulatory amendment requires PFTs to rate respiratory conditions except in certain situations, such as when the PFTs are inconsistent with the other clinical evidence of record and the examiner states why they are not a valid indication of respiratory functional impairment in a particular case. 38 C.F.R. § 4.96(d)(3) (2015). 

In addition, the amended criteria direct that post-bronchodilator PFTs studies should be used except when the results of pre-bronchodilator tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  38 C.F.R. § 4.96(d)(4) (2015).  Those amended criteria also direct that, when evaluating a disability based on PFTs, post-bronchodilator results should be used unless such results are poorer than the pre-bronchodilator results, in which case the latter should be applied.  38 C.F.R. § 4.96(d)(5) (2015).

When it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, the provisions of 38 C.F.R. § 3.102 require that reasonable doubt on any issue be resolved in the Veteran's favor such that all signs and symptoms be attributed to service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the evidence supports the assignment of a 60 percent from July 13, 2007.  However, the Board further finds that the preponderance of the evidence is against a rating in excess of 30 percent from February 1, 2007 to July 13, 2007, and in excess of 60 percent from July 13, 2007, for status-post right thoracotomy, residual of lung cancer.  The evidence does not more nearly reflect the criteria for the next higher evaluation prior to or from July 13, 2007, for status-post right thoracotomy, residual of lung cancer.  38 C.F.R. § 4.7.

Report of VA examination dated in April 2007 reflects a history of lung cancer surgically treated in July 2006 with removal of right middle and right lower lobes of the right lung.  The Veteran denied metastic lesions and history of radiation or chemotherapy.  The Veteran denied current treatment, but complained of daily productive cough of sputum (not tinged with blood).  Objectively, there was no lymphadenopathy or lymphedema; lungs demonstrated decreased breath sounds in the right lower lobe but were otherwise clear to auscultation.  There were no wheezing, rales or rhonchi.  Heart exam showed regular rate and rhythm without murmurs, clicks, gallop or rub; there was no evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  The skin showed a surgical scar, 21 by 0.5 centimeters (cm), described a level, nontender, and without ulceration, adherence, instability, inflammation, edema, tissue loss, keloid formation, pigmentary changes, or abnormal texture.  A PFT was performed and the examiner indicated that DLCO test was not clinically indicated as there was no discrepancy between spirometry and clinical findings on this day.

Report of VA examination dated in July 2008 reflects complaints of residuals secondary to treatment (removal of lung tissue), to include weakness, shortness of breath, chronic productive cough, chest pressure, and dysphagia.  Also the Veteran was noted to have persistent fever, night sweats, pain over the chest area, and mild hemoptysis that does not require hospitalization.  The Veteran appeared undernourished, weak, and with signs of malaise.  Objectively, there was a 19.5 by 0.2 cm scar described as hyperpigmented, less than 6 square inches, nontender, non-disfiguring, and without ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, or abnormal texture.  Lungs showed dullness to percussion and diminished breath sounds over the right lower chest and rhonchi at the left base on deep inspiration.  No abnormal pathology was shown of the heart or signs of congestive heart failure, cardiomegaly, or cor pulmonale.  PFT was performed that did not include a DLCO test as the PFT was not deemed insufficient to evaluate the status.  The examiner noted that severe weakness and shortness of breath impacted the Veteran's usual occupation.

A September 2009 VA examination report notes that the Veteran had lost 40 pounds in the last 2 years.  He continued to have a cough with purulent sputum due to his respiratory condition.  He did not experience a loss of appetite, hemophtysis, daily cough with blood-tinged sputum, orthopnea or shortness of breathy.  However, he did contract infections easily as a result of his respiratory condition and required antibiotics almost constantly. He used an aerosol inhaler daily with no side effects.  He did not require the usage of outpatient oxygen therapy.  Examination revealed abnormal lungs with decreased breath sounds in the right lung.  

Report of VA examination dated in April 2011 reflects complaints of progressive shortness of breath since his lung resection for cancer in 2006 along with dyspnea with exertion, and soreness of throat with difficulty swallowing solids and liquids.  He reported use of an Albuterol inhaler without relief for shortness of breath.  Objectively, there was no abnormal pathology was shown of the heart or signs of congestive heart failure, cardiomegaly, or cor pulmonale.  A PFT dated June 7, 2010 showed findings consistent with moderate obstructive airway disease without significant improvement with inhaled bronchodilators and a mild restrictive abnormality.  Diagnoses included history of lung cancer with shortness of breath causing the Veteran difficulty with lifting and carrying, along with impaired stamina, weakness, and fatigue.  A second diagnosis was given for COPD.  The examiner noted that since the Veteran's lung surgery he had soreness of throat that causes difficulty swallowing solids and liquids.  The examiner opined that the Veteran's dyspnea had not progressed to the level of incapacitation requiring oxygen supplementation-it was noted that he was able to perform the activities of daily living, drives himself to his clinic appointments, and handles all his financial affairs.  The examiner stated that the Veteran's cough and dyspnea are more likely related to his comorbid state of COPD which correlates more closely to his 40 pack year history of cigarette smoking.  The examiner noted that the Veteran has not exhibited any significant decline in weight or functional state since recurrence noted in paratracheal lymph node in 2009.

Report of VA examination dated in October 2012 reflects that the examiner reviewed the claims files and noted history of right lung cancer in 2006 with thoracotomy and resection of two lower lobes of the right lung.  The Veteran complained of severe shortness of breath since that surgery, treated with an Albuterol inhaler.  He denied other medications or oxygen therapy.  The Veteran denied radiation therapy, chemotherapy, or other therapeutic procedure/treatment.  The examiner found no residual complication or complications due to the cancer or treatment other than shortness of breath.  The examiner obtained current a PFT (September 25, 2012) in advance of the VA examination (the results are included in the below table).  The examiner indicated that the DLCO test best reflected the Veteran's level of disability; that the Vetera did not have multiple respiratory conditions; that the Veteran's respiratory condition did not impact his ability to work.  Objectively, lung sounds were diminished of the right, normal on the left.  Exam showed a surgical scar-it was less than 6 square inches and superficial, without redness, edema, inflammation, keloid formation, limitation of motion, or tenderness to palpation.

The following table reflects the PFT findings from the various VA examination reports along with those noted in the VA treatment records and SSA evaluation of record, in percentages:


FVC% Predicted
FEV1% Predicted
FEV1/FVC
DLCO
April 2006
90
116
62
65
November 2006 (SSA)
64
62
97
--
April 2007
85
69
--
--
July 13, 2007
75
67
71
52
October 2007
78
70
71
--
July 2008
79
71
--
--
May 12, 2009
76
66
--
47
September 30, 2009
83
74
74
--
June 7, 2010
68
54
--
45
September 2012
68
54
63
43
October 2012
70
60
67
43

A March 2014 medical opinion by a VA pulmonary physician reflects a review of the Veterans' claims file.  The physician indicated that April 2006 PFTs prior to lung cancer surgery (FEV-1 of 116 percent; FVC of 90 percent; FEV1/FVC of 62 percent, and DLCO of 65 percent) are consistent with nonservice-connected COPD, "but contribution from the lung cancer, which can destroy tissue, may also be possible."  It was noted that a January 2006 chest x-ray showed "emphysematous lungs, and the mass present was not responsible for much of the PFT deficit at that time.  Thus COPD was likely the cause of the low DLCO at that time."  It was noted that 1 year post lung surgery PFTs in July 13, 2007 showed a FVC of 75 percent; FEV-1 of 67 percent; FEV1/FVC of 71 percent, and DLCO of 52 percent.  The physician opined that these findings "very clearly" show that the Veteran had "a deficit "from the removal of lung tissue (lobes); and noted that the parts of the lung removed "together usually account for 25-35 % of total lung function."  As such, the physician concluded that some amount of the 25-35 percent of function had "probably been diminished by the presence of cancer (but this is somewhat speculative."  He noted that the FCV and FEV1 were diminished from surgery about 35 and 26 percent, respectively; and that a review of the DLCOs from July 2008, September 2009, and June 2010 show "no significant change from one to the next over that period of time, showing that his COPD was quite stable according to his air flows."  The physician concluded that the Veteran's reduction in PFT, preoperative versus post-operative, were attributed to lobectomies which reduced the lung function as measured by PFTs; and that the Veteran's "impairment was most likely represented by the limiting factor of his DLCO, which is low."  The physician noted that studies have shown that when DLCO is less than 50 percent a significant number of patients begin to qualify from chronic home oxygen-but there is "a great deal of individual variability."

Report of VA examination dated in September 2014 reflects complaints of shortness of breath on exertion status post right thoracotomy.  Review of the records disclosed that the Veteran had COPD prior to his diagnosis of lung cancer with mild functional limitation in MET capacity based on a stress test due to smoking habit.  The workload was 5 METS/6 minutes into the Bruce protocol.  After the Veteran's thoracotomy, he reported shortness of breath walking about 2 blocks, an equivalent of 2 METS.  It was noted that the Veteran's current lung condition most likely limits his occupation to those sedentary in nature, but did not limit his activities of daily living.

In summary, the evidence establishes that the Veteran meets the criteria for a 60 percent rating July 13, 2007 based on PFT of this date showing DLCO of 52 percent predicted.  It is noted that the most recent medical opinion indicated that the Veteran's respiratory impairment from his lobectomy due to lung cancer was best estimate by the DLCO finding on PFT-thus the DLCO finding is highly probative of the degree of impairment.  As there does not appear to be a mechanism to separate respiratory disability associated with nonservice-connected COPD and service-connected lung cancer status post resection, the Board believes that the PFT findings should be viewed as representing fully the degree of impairment associated with the Veteran's service-connected respiratory disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998).

However, for the period from February 1, 2007 to July 13, 2007, the medical evidence of record does not show FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  Therefore, an evaluation in excess of 30 percent for this period is not warranted.

Likewise, from July 13, 2007, the medical evidence of record does not show an FEV-1 less than 40 percent of predicted value, or; the ratio of FEV-1/FVC less than 40 percent, or; DLCO SB less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  Therefore, a rating in excess of 60 percent is not warranted from July 13, 2007.

The Board has considered a July 2007 letter from the Veteran's VA physician.  This letter reflects that the Veteran requested a letter in support of his VA increased disability evaluation claim.  The physician indicated that the Veteran had multiple medical problems and that he had complained of chronic right sided chest pain, dyspnea, and shortness of breath that limits physical activity, and dysphagia.  See Third Party Correspondence (July 17, 2007).  This medical evidence is competent and credible.  However, it has limited probative value in this matter as it does not reflect impaired pulmonary function as measured by PFT that meets the criteria for a higher rating at any time during this appeal.  Similarly, lay statements from the Veteran and others, while competent and credible in regards to the Veteran's diminished health after his lung cancer surgery, have limited probative value and do not establish that the Veteran meets the schedular requirements for a higher rating because the respiratory disability ratings are predicated on PFT findings, which involves that mechanical application of the rating criteria to the PFT findings.

While the Veteran has reported that he believes he should be on oxygen therapy, he has further acknowledged that he had not been given oxygen.  Additionally, although Veteran reported chest pain, the medical record shows no abnormal cardiac pathology.  Therefore, a higher rating based on oxygen therapy or heart involvement is not warranted.

To the extent that the Veteran experiences the symptoms of breathing difficulty, the impairment is contemplated by the assigned disabilities ratings.  The Board accepts that the Veteran is competent to report that his disability is worse.  Layno, supra.  Furthermore, the Board finds the Veteran's own reports of symptomatology to be credible.  However, as indicated above, the Veteran is not competent to report that he meets the schedular criteria in this matter as they are predicated on PFT findings rather than lay observations.  The Board is sympathetic to the Veteran's report of physical limitations, to include weakness, malaise, and shortness of breath, imposed by his respiratory impairment.  However, the schedule contemplates the impairment caused by the degree of pulmonary function loss.

The Board has considered entitlement to a separate evaluation based on post surgical scar.  However, neither the lay nor the medical evidence of record shows that the post-surgical scar is painful or unstable, or  measures 39 square centimeters (6 inches square) or greater.  Therefore, a separate evaluation based on scar is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7804-7805.

Also, further staging of the rating is not warranted as the schedular criteria for a higher rating than now assigned are not met at any time during this appeal.  See Fenderson, supra at 127 (1999).

Accordingly, for the reasons discussed above, the criteria for a rating in excess of 30 percent from February 1, 2007 to July 13, 2007 is denied; a 60 percent rating, and no more, from July 13, 2007 to June 7, 2010, is granted; and a rating in excess of 60 percent from July 13, 2007 is denied.  As the evidence of record is not roughly in equipoise with regard to the assignment of higher evaluations, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2014); Gilbert, supra.

The Board has also considered whether the case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2014).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). In this case, the manifestations of the Veteran's respiratory disability are contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not warranted.

III.  TDIU Consideration

A total disability evaluation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). The Board is precluded from granting a TDIU under § 4.16(b) in the first instance. 

The record reflects that a December 2009 rating decision awarded a total disability evaluation due to individual employability effective from November 12, 2008.  The November 12, 2008, effective date was assigned as that was the date that the Veteran first met the threshold requirements for a schedular TDIU under 38 C.F.R. § 4.16(a).  The Veteran did not appeal the assignment of that effective date.

Nevertheless, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  As a result of the Board's decision to award a 60 percent evaluation for the Veteran's lung cancer residuals effective from July 13, 2007, the Veteran now meets the threshold requirements for consideration of a TDIU from that date.  On July 13, 2007, the Veteran's service connected disabilities include residuals of lung cancer, rated as 60 percent disabling; and diabetes mellitus, rated as 20 percent disabling.  Thus his combined service connected disability rating is 70 percent as of July 13, 2007.  See 38 C.F.R. § 4.25.  Subsequent to July 2007, service connection was established for PTSD (30 percent effective September 25, 2008); and diabetic neuropathy of the lower extremities (each rated 10 percent effective November 12, 2008).  

On his VA Form 21-8940, Veteran's Application for Increased Compensation based on Individual Unemployability received December 12, 2008, the Veteran indicated he last worked in construction full time in January 2004 and worked part time (25 hours a week from January 2004 to June 2006 before leaving due to disability. 

Records from the Social Security Administration (SSA) show that various conditions including hepatitis C, diabetes, liver damage, and removal of his right lung affect his ability to work.  The SSA noted that the Veteran can perform light levels of exertional work, but should never climb ladders, ropes, or scaffolds, and only occasionally climb ramps and stairs.  Other postural limitations were frequent and the Veteran did not have the ability to perform his past relevant work.  It was further noted that the Veteran had no transferable skills due to his age and a lack of skills that could be used in light work activity.  

The July 15, 2008 VA examination notes that the Veteran was not able to concentrate mentally on work that required only sedentary activity due to his chronic cough productive of excessive sputum, chest pressure, and dysphagia.  

In light of the holding in Rice, and the significant occupational impairment resulting from the Veteran's service connected lung condition, the Board concludes that the Veteran is entitled to a schedular total disability evaluation due to individual unemployablilty from July 13, 2007, the date that he now meets the criteria under 38 C.F.R. § 4.16(a).  

With respect to whether a TDIU is warranted prior to July 13, 2007, the Board notes that where the evidence suggests that a Veteran may be unemployable due to service connected conditions that do not meet the percentage requirements, the Board is required to remand the claim for referral to the appropriate first line authority for consideration of entitlement to TDIU under 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The matter of entitlement to a TDIU prior to July 13, 2007, is addressed in the Remand below.  


ORDER

An evaluation in excess of 30 percent from February 1, 2007 to July 13, 2007 for status-post right thoracotomy, residual of lung cancer, is denied.

An evaluation of 60 percent from July 13, 2007 to June 7, 2010, for status-post right thoracotomy, residual of lung cancer, is granted.

An evaluation in excess of 60 percent from July 13, 2007 for status-post right thoracotomy, residual of lung cancer, is denied.

A total disability evaluation due to individual unemployability is awarded from July 13, 2007.  


REMAND

A careful review of the VA treatment record suggests that the Veteran's complaint of dysphagia is related to service-connected right thoracotomy, residual of lung cancer.  Specifically, VA treatment records dated in 2008 and 2010 reflect that the Veteran's complaints were "probably" due to lung surgery.  An EGD dated in July 2008 showed grade I esophagitis and small hiatal hernia.

In view of the Veteran's complaints and the medical evidence, the Board believes that issue of entitlement to a separate compensable evaluation for dysphagia should be developed and adjudicated in the first instance by the AOJ.  In this regard, the Board finds that a VA examination and medical opinion are necessary to decide the matter.  38 C.F.R. § 3.159(c)(4).  See also McClendon v. Nicholson, 20 Vet. App. 79 (2006) and Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low).

Further, as noted above, the Board is granting a schedular TDIU effective July 13, 2007.  However, the question of whether an extraschedular TDIU is warranted prior to that date remains.  Since the Board is precluded from consideration of an extraschedular basis in the first instance.  See Floyd v. Brown, 9 Vet.App. 88, 94-95.  Accordingly, on remand, the AOJ should forward the case to VA's Director of Compensation and Pension Service (Director) for extraschedular consideration of a TDIU prior to July 13, 2007 pursuant to 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all updated treatment records and provide the Veteran with VCAA notice on the requirements for establishing entitlement to a separate disability evaluation for dysphagia.  

2.  The AOJ should schedule the Veteran for a VA examination by a physician.  A complete medical history should be obtained and the physician should include all relevant medical history in the report of examination.  The examiner should opine on whether the Veteran has dysphagia, or other swallowing/upper gastric disorder, that is as likely as not (50 percent or greater probability) proximately due to or aggravated by service-connected disability.

The Veteran's VA electronic file should be reviewed by the physician.

Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all opinions is required.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  Thereafter, the AOJ should also undertake any other development it determines to be warranted.
 
4.  The AOJ should then determine whether a separate compensable disability evaluation is warranted for dysphagia secondary to status-post right thoracotomy, residual of lung cancer.  

5.  Thereafter, the AOJ should the claim for a TDIU rating for the period prior to July 13, 2007, to VA's Director of Compensation and Pension Service (Director) for extraschedular consideration, pursuant to 38 C.F.R. § 4.16(b).

6. The AOJ should then review the record, and readjudicate (de novo) the claim for a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b) for the period prior to July 13, 2007.  
7.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


